DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to amendment filed by applicant on 3/4/2022
Claims 1-20 are still pending
Claims 1 and 11 have been amended
Response to Arguments
Applicant’s arguments, see page 7, filed 3/4/2022, with respect to the rejection(s) of claim(s) 1-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler; Mark Damon et al. (United States Patent Publication #20190120947; previously cited; hereinafter Wheeler) in view of WANG; YI et al. (United States Patent Publication #20180356526; previously cited; hereinafter Wang) (Both references cited in IDS of 01/13/2020) and further in view of Douillard; Bertrand Robert et al. (United States Patent Publication # US 20170124781; newly cited; hereinafter Douillard).  
Regarding Claim 1, Wheeler teaches a computer (par.195 teach a computer), comprising: 
a processor (par.70 teach plurality of processors); and 
a memory (par.195 teach a memory), the memory storing instructions executable by the processor to: 
one or more of first, second, and third sensors (par.7, 43, 49, 54 teaches a plurality of sensors) based on an initial calibration performed with initialization data (par.66 teaches an initial calibration)  for vehicle sensors including the first sensor, a second sensor and a third sensor (par.7, 43, 49, 54 teaches a plurality of sensors), wherein the first sensor and the second sensor are a same type of sensor (par.6 teaches camera sensors; which is a type of sensor that can be used a few of the plurality of sensors), and wherein initialization data is measurement of a common location (par.46 teaches HD map 110 building HD maps based on sensor data; par.79 and fig.6b teach a common sensing location through the HD map 110 representing data of a region collected by sensors mounted on the vehicle;par.49 teaches common location with vehicle sensors 150 sharing a common position/location/region on the road;par.66 teach sensors sharing a field of view, meaning the measure a common location in their shared view) on a fiducial target (par.72 teach fiducial targets in the information of the landmark map, generated by HD map 110 from collecting sensor data; the information containing lanes and their spatial information, with the lanes acting as fiducial targets);
wherein the initial calibration includes (par.66 teaches an initial calibration); and
(par.54 and fig.2 disclose perception module 210 acquiring sensor data; fig.1 shows online HD map system 110 acquiring information (which contains sensor information) from vehicles 150 a-d containing sensors 150a, 150b, 150c, 150d respectively);
translate the first, second, and third sensor data into the common coordinate system (par.66 teach translating sensor data from one coordinate system (C.S.) to another);
determine errors in the first, second, and third sensor data based on the common coordinate system (par.66 teach determining errors in sensors data through sensor calibration unit 290);
determine a transformation to correct the errors (par.7 teach 3 transformations to calibrate sensors, which involves correcting errors);
one or more of the first, second, and third sensors with respect to the common coordinate system based on the determined transformation to remove the errors (Par. 110,114 teach eliminating error using sensor calibration); and
operate the vehicle based on first, second, and third sensor data acquired by first, second and third sensors (Par.43 teach using HD maps, generated from sensors, for use in driving the vehicles; par.39 using vehicle sensors as they drive through environments).
Wheeler doesn’t teach 
perform a re-calibration of
wherein the instruction to re-calibrate the first, second, and third sensors include
as a vehicle is operated 
determining a common coordinate system by a pair-wise evaluation of the initialization data between the first, second, and third sensors; and
perform the re-calibration
re-calibrated
Wang does teach determining a common coordinate system (par. 56 teach a common coordinate system) by a pair-wise evaluation of the initialization data between the first, second, and third sensors (fig.6 teaches an image patch pair-wise evaluation; comparisons require at least a pair of entities); and
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Wheeler to include the teachings of Wang; which would provide an improved method for generating a ground truth dataset for motion planning as disclosed by Wang (par.14).

         Wheeler in view of Wang fails to teach 
perform a re-calibration of
wherein the instruction to re-calibrate the first, second, and third sensors include
as a vehicle is operated
perform the re-calibration
re-calibrated
Douillard does teach 
perform a re-calibration of (par.149 teaches performing continuous calibrations, which is the same as performing re-calibrations)
wherein the instruction to re-calibrate the first, second, and third sensors include (par.149 teaches performing continuous calibrations of numerous sensors, which is the same as performing re-calibrations).
as a vehicle is operated (abstract discloses calibrating sensor as vehicle is operated)
perform the re-calibration (par.149 teaches performing continuous calibrations, which is the same as performing re-calibrations)
(par.149 teaches performing continuous calibrations, which is the same as performing re-calibrations)
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Wheeler in view of Wang to include the teachings of Douillard; which would provide an improved embodiment for generating grid maps of the current environment of a system as disclosed by Douillard(par.149).

Regarding claim 2, Wheeler in view of Wang and further in view of Douillard teaches the computer of claim 1, wherein pair-wise evaluation of initialization data includes comparing the initialization data between one or more of the first and second sensors, the first and third sensors, and the second and third sensors (Wang fig.2 and par.103 teach comparison of image data obtained from sensors, which is a pair-wise evaluation).

Regarding claim 3, Wheeler in view of Wang and further in view of Douillard teaches the computer of claim 1, the instructions further including instructions to determine initialization data based on one or more of a global positioning system (GPS), an inertial measurement unit (IMU) and wheel encoders (Wheeler par.49 disclose GPS).

Regarding claim 4, Wheeler in view of Wang and further in view of Douillard teaches the computer of claim 1, the instructions further including instructions to determine the common coordinate system based on acquiring sensor data that includes detecting a fiducial target in each of first and second sensor initialization data (Wheeler fig.8 shows fiducial markers, generated by HD maps and captured by sensors, as lanes; par.61 teach a spatial description for each landmark, making each landmark a fiducial marker).

Wheeler in view of Wang and further in view of Douillard teaches the computer of claim 4, the instructions further including instructions to determine the common coordinate system based on third sensor initialization data by determining a location of fiducial data in the third sensor initialization data (Wheeler fig.8 shows fiducial markers, generated by HD maps and captured by sensors, as lanes; par.61 teach a spatial description for each landmark, making the spatial descriptions components for a location of fiducial data such as landmark data).

Regarding claim 6, Wheeler in view of Wang and further in view of Douillard teaches the computer of claim 1, the instruction further including instructions to determine a common feature (Wheeler Par.43 teach HD map receiving sensor data from multiple vehicles going through the same region and combines data, meaning that the sensors on the multiple vehicles determine a common feature as vehicles drive through the same region; Par.49 teach sensors determine the common feature of vehicle position) in the first, second and third sensor data, wherein the common feature is determined by locating an object in an environment around a vehicle with machine vision (Wheeler par.6 teach LIDAR mounted on Autonomous Vehicle; par.165 teach detecting objects using LIDAR in autonomous vehicle).

Regarding claim 7, Wheeler in view of Wang and further in view of Douillard teaches the computer of claim 6, the instructions further including instructions to determine the error by comparing the locations of the object in each of the first, second, and third sensor data (Wheeler par.76 teach comparing regions which include object locations; par.136 teach comparing corners which is an object location).

Wheeler in view of Wang and further in view of Douillard teaches the computer of claim 7, the instructions further including instructions to determine the transformation based on minimizing the errors between the locations of the object in first, second, and third sensor data (Wheeler par.96 teach sensor calibration unit minimizing noise which is a form of error; par.167 teach HD map system minimizing errors by preventing other errors).

Regarding claim 9, Wheeler in view of Wang and further in view of Douillard teaches the computer of claim 1, the instruction further including instruction to update the transformation (Wheeler par.85 and fig.9 teach transform store 940, which stores/updates various transforms) and re-calibrate the first, second, and third sensors periodically as the vehicle is operated (Wheeler par.93 teach car re-calibration which involves recalibrating sensors).

Regarding claim 10, Wheeler in view of Wang and further in view of Douillard teaches the computer of claim 1, wherein the transformation includes translations in x, y, and z linear coordinates and rotations in roll, pitch, and yaw angular coordinates (Wang par.61 teach x, y, z and roll pitch and yaw).

Regarding claim 11, Wheeler teaches a method (abstract describes a method; Wang abstract and fig.1 disclose a method) comprising:
one or more of first, second, and third sensors (par.7, 43, 49, 54 teaches a plurality of sensors) based on an initial calibration performed with initialization data (par.66 teaches an initial calibration)  for vehicle sensors including a first sensor, a second sensor and a third sensor (par.7, 43, 49, 54 teaches a plurality of sensors), wherein the first sensor and the second sensor are a same type of sensor (par.6 teaches camera sensors; which is a type of sensor that can be used a few of the plurality of sensors), and wherein initialization data is measurement of a common location (par.46 teaches HD map 110 building HD maps based on sensor data; par.79 and fig.6b teach a common sensing location through the HD map 110 representing data of a region collected by sensors mounted on the vehicle;par.49 teaches common location with vehicle sensors 150 sharing a common position/location/region on the road;par.66 teach sensors sharing a field of view, meaning the measure a common location in their shared view) on a fiducial target (par.72 teach fiducial targets in the information of the landmark map, generated by HD map 110 from collecting sensor data; the information containing lanes and their spatial information, with the lanes acting as fiducial targets);
wherein the initial calibration includes (par.66 teaches an initial calibration); and
acquiring first, second, and third sensor data from the first, second, and third sensors respectively (par.54 and fig.2 disclose perception module 210 acquiring sensor data; fig.1 shows online HD map system 110 acquiring information (which contains sensor information) from vehicles 150 a-d containing sensors 150a, 150b, 150c, 150d respectively);
translating the first, second, and third sensor data into the common coordinate system (par.66 teach translating sensor data from one coordinate system (C.S.) to another);
determining errors in the first, second, and third sensor data based on the common coordinate system (par.66 teach determining errors in sensors data through sensor calibration unit 290);
determining a transformation to correct the errors (par.7 teach 3 transformations to calibrate sensors, which involves correcting errors);
(Par. 110,114 teach eliminating error using sensor calibration); and
operate the vehicle based on first, second, and third sensor data acquired by first, second and third sensors (Par.43 teach using HD maps, generated from sensors, for use in driving the vehicles; par.39 using vehicle sensors as they drive through environments).
Wheeler doesn’t teach 
performing a re-calibration of
wherein re-calibrating the first, second, and third sensors include
as a vehicle is operated 
determining a common coordinate system by a pair-wise evaluation of the initialization data between the first, second, and third sensors; and
re-calibrated
Wang does teach determining a common coordinate system (par. 56 teach a common coordinate system) by a pair-wise evaluation of the initialization data between the first, second, and third sensors (fig.6 teaches an image patch pair-wise evaluation; comparisons require at least a pair of entities); and
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Wheeler to include the teachings of Wang; which would provide an improved method for generating a ground truth dataset for motion planning as disclosed by Wang (par.14).

         Wheeler in view of Wang fails to teach 
performing a re-calibration of
wherein re-calibrating the first, second, and third sensors include
as a vehicle is operated
performing the re-calibration of
re-calibrated
Douillard does teach 
performing a re-calibration of (par.149 teaches performing continuous calibrations, which is the same as performing re-calibrations)
performing the re-calibration of (par.149 teaches performing continuous calibrations, which is the same as performing re-calibrations)

wherein re-calibrating the first, second, and third sensors include (par.149 teaches performing continuous calibrations of numerous sensors, which is the same as performing re-calibrations).
as a vehicle is operated (abstract discloses calibrating sensor as vehicle is operated)
re-calibrated (par.149 teaches performing continuous calibrations, which is the same as performing re-calibrations)
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Wheeler in view of Wang to include the teachings of Douillard; which would provide an improved embodiment for generating grid maps of the current environment of a system as disclosed by Douillard(par.149).

Regarding claim 12, Wheeler in view of Wang and further in view of Douillard teaches the method of claim 11, wherein pair-wise evaluation of initialization data includes comparing the initialization data between one or more of the first and second sensors, the first and third sensors, and the second and third sensors (Wang fig.2 and par.103 teach comparison of image data obtained from sensors, which is a pair-wise evaluation).

Regarding claim 13, Wheeler in view of Wang and further in view of Douillard teaches the method of claim 11, the method of claim 11, further comprising determining initialization data based on one or more of a global positioning system (GPS), an inertial measurement unit (IMU), and wheel encoders (Wheeler par.49 disclose GPS and IMU; Wang par.62 disclose GPS, IMU and wheel encoder).

Regarding claim 14, Wheeler in view of Wang and further in view of Douillard teaches the method of claim 11, further comprising determining the common coordinate system based on acquiring sensor data that includes detecting a fiducial target in each of first and second sensor initialization data (Wheeler fig.8 shows fiducial markers, generated by HD maps and captured by sensors, as lanes; par.61 teach a spatial description for each landmark, making each landmark a fiducial marker).

Regarding claim 15, Wheeler in view of Wang and further in view of Douillard teaches the method of claim 14, further comprising determining the common coordinate system based on third sensor initialization data by determining a location of fiducial data in the third sensor initialization data (Wheeler fig.8 shows fiducial markers, generated by HD maps and captured by sensors, as lanes; par.61 teach a spatial description for each landmark, making the spatial descriptions components for a location of fiducial data such as landmark data).

Regarding claim 16, Wheeler in view of Wang and further in view of Douillard teaches the method of claim 11, further comprising determining a common feature (Wheeler Par.43 teach HD map receiving sensor data from multiple vehicles going through the same region and combines data, meaning that the sensors on the multiple vehicles determine a common feature as vehicles drive through the same region; Par.49 teach sensors determine the common feature of vehicle position) in the first, second and third sensor data, wherein the common feature is determined by locating an object in an environment around a vehicle with machine vision techniques (Wheeler par.6 teach LIDAR mounted on Autonomous Vehicle; par.165 teach detecting objects using LIDAR in autonomous vehicle).

Regarding claim 17, Wheeler in view of Wang and further in view of Douillard teaches the method of claim 16, further comprising determining the error by comparing the locations of the object in each of the first, second, and third sensor data (Wheeler par.76 teach comparing regions which include object locations; par.136 teach comparing corners which is an object location).

Regarding claim 18, Wheeler in view of Wang and further in view of Douillard teaches the method of claim 17, further comprising determining the transformation based on minimizing the errors between the locations of the object in first, second, and third sensor data (Wheeler par.96 teach sensor calibration unit minimizing noise which is a form of error; par.167 teach HD map system minimizing errors by preventing other errors).

Regarding claim 19, Wheeler in view of Wang and further in view of Douillard teaches the method of claim 11, further comprising updating the transformation (Wheeler par.85 and fig.9 teach transform store 940, which stores/updates various transforms) and re-calibrate the first, second, and third sensors periodically as the vehicle is operated (Wheeler par.93 teach car re-calibration which involves recalibrating sensors).

Regarding claim 20, Wheeler in view of Wang and further in view of Douillard teaches the method of claim 11, wherein the transformation includes translations in x. y. and z linear coordinates and rotations in roll, pitch, and yaw angular coordinates (Wang par.61 teach x, y, z and roll pitch and yaw).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent - US 5012424 A Dodson; David W. teaches a multiple sensor system and method that comprises: a computer unit (which has a processor and a memory), uses 3 or more sensors and their data, determines a common coordinate system and a coordinate transformation, and can be used to operate a vehicle.
United States Patent – US 8666589 B2; Munnix; Pascal teaches a device and method for determining the driving state of a vehicle comprising: 3 sensors, transformation into a coordinate system and the correction of the errors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858